People v Weidow (2017 NY Slip Op 03995)





People v Weidow


2017 NY Slip Op 03995


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

107825

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vNICHOLAS W. WEIDOW, Appellant.

Calendar Date: April 4, 2017

Before: Garry, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.


Donna C. Chin, Ithaca, for appellant.
Stephen K. Cornwell Jr., Binghamton (Torrance L. Schmitz of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Cawley, J.), rendered April 23, 2014, which revoked defendant's probation and imposed a sentence of imprisonment.
In 2011, defendant waived indictment and pleaded guilty to a reduced charge of rape in the third degree. He was sentenced to 10 years of probation. In 2014, defendant was charged with violating the terms of his probation as a result of being unsuccessfully discharged from his drug treatment program. Thereafter, County Court resentenced defendant to 1½ years in prison followed by 10 years of postrelease supervision. Defendant appeals.
Defendant's sole contention on appeal is that the imposition of the maximum period of postrelease supervision was harsh and excessive. We disagree. Given the nature of the
underlying crime and the inability of defendant to abide by the terms of his probation, we find no abuse of discretion by County Court nor the existence of any extraordinary circumstances that would warrant a reduction of the period of postrelease supervision in the interest of justice (see People v Colon, 136 AD3d 471, 472 [2016], lvs denied 27 NY3d 904, 1067 [2016]; People v Watson, 115 AD3d 1016, 1017 [2014], lv denied 24 NY3d 965 [2014]).
Garry, J.P., Egan Jr., Lynch, Clark and Aarons, JJ., concur.
ORDERED that the judgment is affirmed.